Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 7, 11 and 17 is the inclusion of the limitations of 

“a leak diagnosis unit for diagnosing a leakage of gas between the inside
and an outside of the detection target system based on a change amount per unit
time of the detection value of the pressure detection sensor after reduction of the
pressure inside the detection target system.; and a reference correction unit for correcting a diagnosis reference, with which the detection value of the pressure inside the diagnosis target system is compared to perform the leak diagnosis in the leak diagnosis unit, based on the fluctuation width of the pressure detected by the fluctuation detection unit.” in claim 1;

“the leak diagnosis unit diagnoses the leakage of gas between the inside and the outside of the detection target system by comparing the change amount per unit time of the detection value of the pressure detection sensor with a diagnosis reference which is set variably with the fluctuation width of the pressure, and the diagnosis reference is set to increase with an increase in the fluctuation width of the pressure.” in claim 7;

“diagnosing a leakage of gas between the inside and an outside of the diagnosis target system based on a change amount per unit time of the detection value of the pressure detection sensor after reduction of the pressure inside the detection target system; and
correcting a diagnosis reference, which is used to perform the leak diagnosis, based on the fluctuation width of the pressure detected by the fluctuation detection unit.” in claim 11; and 

“diagnosing the leakage of gas between the inside and the outside of the detection target system by comparing the change amount per unit time of the detection value of the pressure detection sensor with a diagnosis reference which is set variably with the fluctuation width of the pressure; and setting the diagnosis reference to increase with an increase in the fluctuation width of the pressure.” in claim 17 that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747